Title: To James Madison from Jacob Crowninshield, 3 January 1806 (Abstract)
From: Crowninshield, Jacob
To: Madison, James


                    § From Jacob Crowninshield. 3 January 1806, Washington. “I beg leave to transmit to you several documents in the case of the Schooner Rover of Boston, Reuban Carver Master, captured by an English private armed vessel, and condemned at Burmuda in April 1796. The decree of condemnation appears to have been reversed in ’99 with costs & damages. The award exceeded fifteen hundred pounds sterling, and the expences have amounted as I am assured to upwards of three thousand seven hundred dollars.
                    The owners of the privateer are able to pay, they are in the Island. The attachment was issued in July 1802, and yet it remains unsatisfied to this day, altho’ every legal & proper step, to execute it, has been taken by the owners of the vessel & their agent. What seems most extraordinary in this case is that no officer can be found in Burmuda who will serve the Execution.
                    “I have sent Mr Brooks’ letter as I conceived it would give you additional information on the subject.
                    “I wish to put this claim intirely under the protection of the Government of the United States, & I would particularly request your interference in behalf of these injured merchants. Will you have the goodness to take it under your special care, and do with it as you may think for the best. For my own part I am not acquainted with a more shameful denial of justice, in any case whatever, than is seen in these proceedings on the part of the officers of the English Government in Burmuda.”
                